Exhibit 10.29

[ON COTHERIX, INC. LETTERHEAD]

Delivered via Federal Express and Email

February 24, 2006

Abhay Joshi, Ph.D.

8 Twin Branch

Irvine, CA 92620

(714) 544-0729

Dear Abhay:

CoTherix, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

1. Position. Your initial title will be Executive Vice President and Chief
Technical Officer, and you will initially report to Donald Santel, Chief
Executive Officer. This is a full-time exempt position. By signing this letter
agreement, you confirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company.

2. Cash Compensation. Subject to adjustment pursuant to the Company’s employment
compensation policies as in effect and revised from time to time:

 

  •   You will be paid at an annualized rate of $275,000 per year, payable in
accordance with the Company’s standard payroll schedule, which is currently
semi-monthly.

 

  •   In addition, you would be eligible to participate in the Company’s bonus
program. As currently structured, the bonus program would provide that your
target bonus level would be up to thirty-five percent (35%) of your salary
earned in 2006 subject to your continued eligibility to participate in the
program. The bonus, if any, would be subject to objective and subjective
criteria established by the Company, including Company and individual
performance. The bonus, if any, for any calendar year would be paid after the
Company’s books for that year have been closed and would be paid only if you are
employed by the Company at the time of payment.

 

Page 1 of 7



--------------------------------------------------------------------------------

Abhay Joshi

February 24, 2006

3. Additional Bonuses.

 

  •   You will be eligible to receive a $40,000 sign-on bonus (“Sign-On Bonus”)
payable within 30 days of your first date of full-time employment with the
Company (“Employment Commencement Date”).

 

  •   In addition, you would be eligible to receive a one-time bonus for [* * *]
(“[* * *] Bonus”). If the [* * *] is on or before [* * *], the amount of the [*
* *] will be $50,000. If the [* * *] is on or after [* * *] but no later than [*
* *], the amount of the

     [* * *] will be $25,000. No [* * *] would be payable if the [* * *] is
later than [* * *]. The [* * *], if any, would be paid within thirty (30) days
of the [* * *], only if you are employed by the Company at the time of payment.

4. Expenses Related to Relocating to the San Francisco Bay Area. You agree that
you will permanently move to the San Francisco Bay Area within six (6) months
following your Employment Commencement Date. In order to assist you in your
relocation, the Company will do the following:

 

  •   Pay up to $4,000 per month to rent temporary housing for you in the San
Francisco Bay Area, which housing shall be identified and selected by you, for
up to eight (8) months after your Employment Commencement Date (“Rental
Expense”). During your first month of employment, the Company will also
reimburse rental car expenses as part of the $4,000 per month Rental Expense.
The Company will pay the temporary housing Rental Expense on a monthly basis to
your landlord as provided in your rental agreement, a copy of which you agree to
provide to the Company. If prior to the end of the eight-month period (a) you
complete the sale of your home in Irvine, California, (b) you purchase a home in
the San Francisco Bay Area, or (c) your employment with the Company ends for any
or no reason, the Company’s obligation to pay the Rental Expense shall terminate
and, at the Company’s option, shall be pro-rated for the applicable month.

 

  •   Reimburse you for reasonable travel expenses for up to six (6) months
after your Employment Commencement date for visits between you and your family
between the San Francisco Bay Area and Irvine consistent with the Company’s
travel policy or as otherwise pre-approved (“Travel Expenses”).

 

  •   Reimburse you or pay on your behalf up to $30,000 for the move and
temporary storage of your household items from Irvine to the San Francisco Bay
Area (“Moving Expenses”). The Company will, at your option, either (i) reimburse
you, in accordance with the Company’s reimbursement policy and systems, for
amounts paid to a licensed moving company, or (ii) pay the Moving Expenses
directly to a licensed moving company within thirty (30) days after being
invoiced for services performed, or on such other terms as may be agreed between
the Company and the licensed moving company.

 

Page 2 of 7

Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Abhay Joshi

February 24, 2006

 

  •   Reimburse to you an after-tax amount not to exceed $110,000 in the
aggregate for your documented real estate commission paid by you to a broker and
other seller-based closing costs for the sale of your home in Irvine occurring
within twelve (12) months after your Employment Commencement Date and your
documented closing expenses, related to your purchase of a home in the San
Francisco Bay Area occurring within twelve (12) months after your Employment
Commencement Date (“Real Estate Reimbursement”). The Company will reimburse you
for amounts pursuant to the Real Estate Reimbursement in accordance with the
Company’s reimbursement policy and systems.

5. Bonus & Relocation Repayment. In the event that you resign from employment
with the Company for any reason or are terminated by the Company for Cause (as
defined in this Section) within eighteen (18) months after your Employment
Commencement Date, you agree that you will repay to the Company all amounts paid
to you or on your behalf (“Repayment Amount”) pursuant to Sections 3 and 4,
including any applicable Sign-On Bonus, [* * *] Bonus, Rental Expense, Travel
Expenses, Moving Expenses, and Real Estate Reimbursement. However, if you are
subject to an Involuntary Termination (as defined in this Section) that occurs
within twelve (12) months after a Change in Control (as defined in this Section)
and within eighteen (18) months after your Employment Commencement Date, you
would not be required to repay to the Company the Repayment Amount. Any
Repayment Amount must be paid within thirty (30) days after your last date of
employment with the Company. You agree that the Company may make any deduction
necessary from your last paycheck(s) to satisfy these repayment obligations to
the Company and you hereby (a) consent to any such deduction and any other
action that may be taken by the Company and as permitted by law, and (b) agree
that you will sign any additional agreement or document that the Company deems
necessary with respect to making this deduction or otherwise enforcing its right
to receive the Repayment Amount.

For all purposes under this letter agreement (except as otherwise specified),
the following terms as used in this Section 5 shall have the meanings ascribed
to them below:

“Involuntary Termination” means either (a) involuntary discharge by the Company
for reasons other than Cause (as defined below) or (b) voluntary resignation
following (i) a change in your position with the Company that materially reduces
your level of authority or responsibility, (ii) a reduction in your base salary
by more than ten percent (10%) or (iii) receipt of notice that your principal
workplace will be relocated more than forty-five (45) miles.

“Cause” means (a) an unauthorized use or disclosure of the Company’s
confidential information or trade secrets, (b) a breach of any agreement between
you and the Company, (c) a failure to comply with the Company’s written policies
or rules, (d) conviction of, or plea of “guilty” or “no contest” to, a felony
under the laws of the United States or any state

 

Page 3 of 7

Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Exhibit 10.29

 

thereof, (e) negligence or willful misconduct, (f) insubordination, (g) any
repeated failure to perform assigned duties, or (h) any act or omission that
would constitute legal cause. The foregoing, however, is not an exclusive list
of all acts or omissions that the Company may consider as grounds for
discharging you without Cause.

6. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. Enclosed, for your
reference, is a Summary of Current Employee Benefits. The Company reserves the
right to modify, change, or discontinue all or part of these benefits at any
time at its sole discretion.

7. Stock Option. Subject to the approval of the Company’s Board of Directors,
you will be granted an option to purchase 100,000 shares of the Company’s Common
Stock. The exercise price per share will be equal to the fair market value per
share on the date the option is granted. The option will be subject to the terms
and conditions applicable to options granted under the Company’s 2004 Equity
Incentive Plan (the “Plan”), as described in the Plan and the applicable Stock
Option Agreement. You will vest in twenty-five percent (25%) of the option
shares after twelve (12) months of continuous service, and the balance will vest
in equal monthly installments over the next thirty-six (36) months of continuous
service, as described in the applicable Stock Option Agreement.

If the Company is subject to a Change in Control (as defined in the Plan) before
your Service (as defined in the Plan) with the Company terminates, then your
option will become exercisable with respect to fifty percent (50%) of the then
unvested option Shares (as defined in the Plan). If you are subject to an
Involuntary Termination (as defined in the Plan) within twelve (12) months after
the Change in Control, then your option will become exercisable in full with
respect to all of the option Shares.

A copy of the Plan is enclosed for your reference.

8. Severance Pay. If the Company terminates your employment for any reason other
than Cause, then (a) the Company will continue to pay your base salary for a
period of six (6) months following the termination of your employment; and
(b) to the extent that you are eligible for COBRA coverage and elect COBRA
coverage, the Company will pay your COBRA premiums until the earlier of (i) six
(6) months following the termination of your employment or (ii) such time as you
secure alternative employment providing health care benefits. With respect to
the foregoing, your base salary will be paid at the rate in effect at the time
of the termination of your employment and in accordance with the Company’s
standard payroll procedures, and you agree to notify the Company immediately if
you secure alternate employment providing health care benefits.

Notwithstanding the preceding paragraph, no amounts will be paid under this
Section 8 unless you (a) sign a general release (in a form prescribed by the
Company) of all known and unknown claims that you may then have against the
Company or persons affiliated with the Company; (b) have returned all Company
property and (c) agree in writing not to compete or assist any other person or
entity in competing or preparing to compete against the Company for at least two
(2) years after the termination of your employment.

 

Page 4 of 7



--------------------------------------------------------------------------------

Abhay Joshi

February 24, 2006

9. Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement, a
copy of which is enclosed.

10. Insider Trading Policy and Certification. Like all Company employees, you
will be required, as a condition of your employment with the Company, to sign
the Company’s standard Insider Trading Policy and Certification, a copy of which
is enclosed.

11. Proof of Authorization to Work in the United States. As required by law,
your employment with the Company is contingent upon your providing legal proof
of your identity and authorization to work in the United States. Enclosed, for
your reference, is the I-9 document that you will be required to complete on
your first day of employment. Please refer to this document and bring the
correct identification with you. Failure to provide proper identification may
delay placement on payroll and ultimately result in mandatory termination.

12. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and the Chief Financial Officer or
the Chief Executive Officer of the Company.

13. Outside Activities. While you render services to the Company, you agree that
you will not engage in any other employment, consulting or other business
activity without the prior written consent of the Company. While you render
services to the Company you also will not assist any person or entity in
competing with the Company or in preparing to compete with the Company. In
addition, while you render services to the Company and for one (1) year
thereafter, you will not engage in, and will not assist any person or entity in,
soliciting, recruiting, or hiring away from the Company any employees or
consultants of the Company.

14. Withholding Taxes. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.

15. Arbitration. You and the Company agree to waive any rights to a trial before
a judge or jury and agree to arbitrate before a neutral arbitrator any and all
claims or disputes arising out of this letter agreement and any and all claims
arising from or relating to your employment with the Company, including (but not
limited to) claims against any current or former employee, director or agent of
the Company, claims of wrongful termination, retaliation, discrimination,
harassment, breach of contract, breach of the covenant of good faith and fair

 

Page 5 of 7



--------------------------------------------------------------------------------

Abhay Joshi

February 24, 2006

 

dealing, defamation, invasion of privacy, fraud, misrepresentation, constructive
discharge or failure to provide a leave of absence, or claims regarding
commissions, stock options or bonuses, infliction of emotional distress or
unfair business practices.

The arbitrator’s decision must be written and must include the findings of fact
and law that support the decision. The arbitrator’s decision will be final and
binding on both parties, except to the extent applicable law allows for judicial
review of arbitration awards. The arbitrator may award any remedies that would
otherwise be available to the parties if they were to bring the dispute in
court. The arbitration will be conducted in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association; provided, however that the arbitrator must allow the discovery
authorized by the California Arbitration Act or the discovery that the
arbitrator deems necessary for the parties to vindicate their respective claims
or defenses. The arbitration will take place in San Mateo County or, at your
option, the county in which you primarily worked with the Company at the time
when the arbitrable dispute or claim first arose.

You and the Company will share the costs of arbitration equally, except that the
Company will bear the cost of the arbitrator’s fee and any other type of expense
or cost that you would not be required to bear if you were to bring the dispute
or claim in court. Both the Company and you will be responsible for their own
attorneys’ fees, and the arbitrator may not award attorneys’ fees unless a
statute or contract at issue specifically authorizes such an award.

The foregoing notwithstanding, this arbitration provision does not apply to
workers’ compensation or unemployment insurance claims.

If an arbitrator or court of competent jurisdiction (the “Neutral”) determines
that any provision of this arbitration provision is illegal or unenforceable,
then the Neutral shall modify or replace the language of this arbitration
provision with a valid and enforceable provision, but only to the minimum extent
necessary to render this arbitration provision legal and enforceable.

16. Entire Agreement. This letter agreement supersedes and replaces any prior
agreements, representations or understandings, whether written, oral or implied,
between you and the Company.

*****

Continued on next page.

 

Page 6 of 7



--------------------------------------------------------------------------------

Abhay Joshi

February 24, 2006

We hope that you will accept our offer to join the Company. This offer is
contingent upon your acceptance by March 8, 2006 and upon your starting work
with the Company on or before April 10, 2006.

Please call Don Santel at 650-808-6502 with any questions. Please indicate your
acceptance of this offer by signing both copies of this offer letter and
returning one original to me in the enclosed self-addressed stamped envelope.
The other original of the offer letter is for your files.

In addition, please fax your acceptance to our confidential fax machine. The
facsimile number is 650-808-6897. Please, also sign the two copies of the
Proprietary Information and Inventions Agreement and the Insider Trading Policy
and return one of each with the offer letter in the enclosed self-addressed
stamped envelope.

I await a positive response and anticipate the valuable contribution that you
will make to CoTherix.

 

Very truly yours, COTHERIX, INC. By:  

/s/ CHRISTINE GRAY-SMITH

  Christine Gray-Smith   Executive Vice President and   Chief Financial Officer

I have read, and accept and agree to, this letter agreement:

 

/s/ Abhay Joshi

Signature of Abhay Joshi

 

Start Date:   April 10, 2006

 

Dated:   March 7, 2006

Enclosures:

Proprietary Information and Inventions Agreement

Insider Trading Policy

I-9

2004 Equity Incentive Plan

Summary of Current Employee Benefits

Self-addressed return envelope

 

Page 7 of 7